Name: Commission Regulation (EC) No 1564/95 of 30 June 1995 laying down certain transitional arrangements for determining the refunds applicable to processed agricultural products exported in the form of goods listed in Annex B to Regulation (EC) No 1222/94
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  trade policy;  international trade
 Date Published: nan

 No L 150/22 EN Official Journal of the European Communities 1 . 7. 95 COMMISSION REGULATION (EC) No 1564/95 of 30 June 1995 laying down certain transitional arrangements (or determining the refunds applicable to processed agricultural products exported in the form of goods listed in Annex B to Regulation (EC) No 1222/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 ( 1 ) thereof, Whereas Article . 3 ( 1 ) (b) of Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EC) No 1 1 49/95 (% provides that the quantities of processed agricultural products concerned must be reduced to a quantity of basic product by applying, as the case may be, the special rules for calculation, equivalence ratios or coefficients fixed for determining the levies on imports of the products in question ; Whereas the levies are to be repealed with effect from 1 July 1995 and replaced by specific amounts ; Whereas, as a transitional measure , the coefficients for converting the quantities of processed agricultural products into quantities of basic product must be main ­ tained until a more extensive revision of the system of refunds applicable to certain agricultural products exported in the form of goods not covered by Annex II to the Treaty is carried out ; whereas the objective of main ­ taining these coefficients is to cause minimum distur ­ bance to the arrangements in force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II to the Treaty, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of application of Article 3 ( 1 ) (b) of Regulation (EC) No 1222/94, the quantities of processed agricultural products referred to therein shall be converted into quantities of basic product by applying, as the case may be, the special rules for calculation , equivalence ratios or coefficients in force on 30 June 1995 for deter ­ mining the levies on imports of the products in question . This provision shall not apply to grain spirit contained in spirituous beverages falling within CN code 2208 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1995 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 349, 31 . 12 . 1994, p. 105 . (2) OJ No L 136, 31 . 5 . 1994, p. 5 .b) OJ No L 116, 23 . 5 . 1995, p . 1 .